Citation Nr: 1720077	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  09-50 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), in excess of 70 percent from December 14, 2007, to prior to October 5, 2016, and 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), for the period prior to October 5, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to April 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Regional Office (RO) in Cleveland, Ohio.

This case was previously before the Board in August 2013, where the Board remanded for further development.

Thereafter, in a May 2016 decision the Board granted entitlement to an evaluation of 70 percent disabling, and no higher, for PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court granted a Joint Motion for Remand (JMR), vacating the Board's May 2016 decision with regard to the issue of entitlement to an initial evaluation in excess of 70 percent disabling for PTSD and remanding for further consideration.

The parties to the JMR agreed that the Board had jurisdiction over the issue of entitlement to a TDIU due to the Veteran's timely filing of a notice of disagreement with regard to the evaluation assigned for PTSD.  The terms of the JMR indicate that the Board shall adjudicate the issue of entitlement to TDIU.  As such, the issue of entitlement to a TDIU has been listed above.  Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).

In a January 2017 rating decision, the RO reduced the Veteran's evaluation for PTSD from 70 percent to 50 percent, effective October 5, 2016, and granted entitlement to a TDIU, effective October 5, 2016.  As such, the issues have been recharacterized above.

The issue of entitlement to a higher initial rating for PTSD, in excess of 70 percent from December 14, 2007, to prior to October 5, 2016, and 50 percent thereafter, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities preclude substantially gainful employment during the period on appeal prior to October 5, 2016.


CONCLUSION OF LAW

The criteria for an award of TDIU for the period prior to October 5, 2016, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In this decision, the Board grants entitlement to TDIU for the period on appeal prior to October 5, 2016, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist.

II.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Initially, the Board notes that during the entire period on appeal prior to October 5, 2016, the Veteran was in receipt of service-connected benefits for PTSD, evaluated as 70 percent disabling.  Therefore, during the entire period on appeal prior to October 5, 2016, the Veteran was in receipt of service-connected benefits that meet the schedular criteria for assignment of a TDIU.  38 C.F.R. § 4.16, 4.25.

In a statement from the Veteran's former employer, received in October 2016, the Veteran was noted to have last worked in March 2006.  Thereafter, the Veteran was off sick from March 2006 to September 2006.  He was approved for long term disability for two years in September 2006 due to mental/nervous condition.  

In a July 2006 Social Security Administration (SSA) Daily Activities Questionnaire a psychologist reported that "TS states that [Veteran] cannot endure work pressures at present time, and will be unable to do so for an extended period."  A September 2006 SSA determination found the Veteran to be disabled due to "anxiety-related disorders."

Upon examination in October 2008 the Veteran was noted to not be assessed to be totally occupationally impaired and was not assessed to be unemployable due solely to PTSD symptoms.  

In April 2008 and November 2009 statements, the Veteran's psychologist reported that the Veteran had distressing recollections, nightmares, and psychological and physiological reactivity to events that resembling traumas.  He felt detached, tried not to think about his service time and did not expect to have a long life.  He had significant sleep problems, was constantly on guard/hypervigilant, was extremely angry and could not concentrate very well.  The symptoms were noted to significantly impair the Veteran's day to day functioning.

In November 2009 the psychologist indicated that the Veteran's PTSD issues were not moderate but were severe and that they had a severe debilitating impact on his daily life.

Upon examination in January 2013 the Veteran was noted to remain employable from a mental health perspective.  It was further noted that the Veteran would likely experience no more than moderate impairment from service-connected mental health issues if otherwise capable of working.

In a statement dated in August 2013 the Veteran's psychologist reported that the Veteran was the most severely impaired Vietnam Veteran that the psychologist had seen.  The Veteran lived in an isolated area and remained extremely socially isolated.  He had severe sleep problems, panic attacks, was extremely hypervigilant, and had flashbacks.  The psychologist reported that the Veteran continued to be severely impaired by his PTSD.

In March 2014 and October 2016 applications for TDIU, the Veteran reported that he was unable to work due to his PTSD, bowel incontinence, and residuals of prostate cancer.

Upon examination in May 2014 the Veteran was noted to have occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran had not worked since 2006.  He reported that he was "forced out" when "I fell to pieces" with his PTSD symptoms.  He was relieved in March 2006.  He had not attempted to return to work and received a pension.

As the Veteran's psychologist has indicated that the Veteran's PTSD was severe, the Veteran has reported that he has not been able to work due to multiple service-connected disabilities, there has been a report that the Veteran cannot endure work pressures, and as SSA has found that the Veteran is disabled due to his anxiety disorder, the evidence is at least in equipoise that the Veteran has been unemployable due to his service-connected disabilities during the period on appeal prior to October 5, 2016.  Therefore, TDIU is granted for the period on appeal prior to October 5, 2016.

The Board notes that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to TDIU and, therefore, to SMC).  The Board notes that the Veteran is already in receipt of special monthly compensation at the housebound rate for the period March 22, 2010, to November 1, 2016, based upon his evaluation for service-connected prostate cancer and PTSD.  Above, the Board grants TDIU for the period on appeal prior to October 5, 2016, based upon the Veteran's service connected disabilities.  In addition, prior to March 22, 2010, the Veteran does not have service connected disabilities other than PTSD rated as a combined 60 percent or higher.  As such, consideration of SMC for the period on appeal prior to March 22, 2010, is not warranted.


ORDER

TDIU, for the period prior to October 5, 2016, is granted.


REMAND

In statements dated in April 2008, November 2009, and August 2013, a private psychologist, Dr. J., discussed the severity of the Veteran's PTSD and indicated that the Veteran's treatment began in March 2006.  These statements also indicate that the Veteran worked with his physician with prescription medication regarding his symptoms.  In a VA treatment note dated in January 2014, the Veteran was noted to be seen by an outside psychiatrist and to have been doing well.  Review of the claim file does not reveal that mental health records have been obtained and associated from the private provider.  As such, on remand, the Veteran must be asked to identify all private providers who treat him for his PTSD.  Then, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claim file all relevant treatment records regarding the Veteran all identified providers, including Dr. J.  See 38 C.F.R. § 3.159 (2016).

The Veteran receives care from VA.  The most recent VA treatment records associated with the claims file are dated in September 2016.  On remand, attempts must be made to obtain complete VA treatment records regarding the Veteran dated since September 2016.  Id.

The most recent VA medical examination with regard to the severity of the Veteran's PTSD was performed in November 2016.  As this remand seeks additional treatment records regarding the Veteran's PTSD, not considered by the examiner, the Veteran must be afforded another VA medical examination regarding the severity of his disability.  38 C.F.R. §§ 4.1, 4.2; See Green v. Derwinski, 1 Vet. App. 121 (1991).

The parties to the JMR agreed that the record appears to raise the issue of extraschedular referral based on the collective impact of the Veteran's service-connected disabilities of prostate cancer, PTSD, erectile dysfunction, and bowel incontinence.  The parties to the JMR based this determination on the Veteran's March 2014 formal TDIU application wherein the Veteran listed PTSD, bowel incontinence, and residuals of prostate cancer as the disabilities that prevented him from securing a substantially gainful occupation.  It was further noted in the JMR that a May 2014 VA examiner noted that the Veteran's assertion that his incontinence "has been a significant factor in triggering anxiety attacks and avoidance."  Therefore, in consideration of the agreement of the parties to the JMR, the Veteran's multiple and potentially related service-connected disabilities, may present an exceptional and unusual disability picture not adequately contemplated by the schedular rating criteria.  The collective effects of the multiple service-connected disabilities has been considered.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  The claim for a higher initial evaluation must be submitted to the Director, Compensation Service, to determine whether a higher evaluation on an extraschedular basis pursuant to 38 C.F.R. § 3.321 (b), with consideration of the collective effect is warranted.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that the Veteran identify all private mental health providers.  Thereafter, after obtaining any necessary authorization, attempt to obtain and associate with the claims file all records regarding the Veteran from the identified private providers, to include Dr. J.

2.  Obtain and associate with the claim file all VA treatment records regarding the Veteran dated since September 2016.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claim file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the severity of his service-connected PTSD.  The claim file and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment.  Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After the development sought above is completed, submit the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether a rating in excess of that currently assigned is warranted on an extraschedular basis pursuant to 38 C.F.R. § 3.321 (b).  The Director should specifically comment on the collective impact of the Veteran's service connected disabilities. 

5.  After conducting any other development deemed necessary, re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


